DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 12/10/2021.
Claims 17, 22, 29, 32, 34 and 36 have been amended.
Claims 17, 22, 29, 32, 33, 34 and 36 objections are withdrawn as they have been amended.
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Applicant argued in its Remarks pages 9-10 that for claim 1, Faccin fails to disclose the the feature related to "determining/establishing/transmitting second application program and second PDN," as next discussed. Reading Faccin, a person of ordinary skill in the art would understand that the first application program data are transmitted only through the first network connection, and the second application program data are transmitted only through the second network connection, which is not same as would be required to meet Applicant's claimed feature. 
Examiner respectfully disagrees. Faccin par. 0114 discloses that once a DN session and the corresponding DN SM context are established, if specific connectivity requirements arise in the UE may establish additional data sessions within an existing DN session. Faccin par. 0121 discloses that an additional option for the establishment of a data session may be for the UE to transmit a Data Session Establishment Request directly to a UP-GW, which in turn verifies the request with the CP-SM. If the request is authorized, the CP-SM authorizes the UP-GW to create a new data session and, for IP data sessions, allocate a new IP address.  This discloses determining/establishing/transmitting second application program and second PDN as claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22-24, 29-31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sahu et al. (US 2012/0124229, hereinafter “Sahu”) in view of Faccin et al. (US 2017/0289265, hereinafter “Faccin”.
For claims 17, 24 and 31, Sahu discloses A network performance improvement method for user equipment (In FIG. 2, a method 200 is depicted for integrating device policy and network policy for arbitrating data connection priority between packet data applications or services; see par. 0056) comprising: 
establishing, by the user equipment, a first packet data network PDN (PDN; par 0073).  connection to a mobile network (A transceiver 106 establishes a packet data connection 108 with a node 110; see par. 0051 and Fig. 1); 
transmitting, by the user equipment, service data of a first application program of the user equipment through the first PDN connection (the transceiver 106 sets up a data session, e.g. packet data connection 108, for the first application 116; see par. 0052 and Fig. 1; In block 204, the method 200 includes setting up a data session for the first application; see par. 0056 and Fig. 2); 
starting, by the user equipment, a second application program (may additionally be executing a second application 118 that is using the packet data connection 108; see par. 0051 and Fig. 1); 
Sahu does not explicitly disclose determining, by the user equipment, whether a network status of the accessed mobile network satisfies a quality of service requirement of the second application program; establishing, by the user equipment, a second PDN connection to the mobile network when the network status of the mobile network does not satisfy the quality of service requirement of the second application program; and transmitting, by the user equipment, at least a part of service data of the second application program through the second PDN connection.
determining, by the user equipment, whether a network status of the accessed mobile network satisfies a quality of service requirement of the second application program (it is assumed that the UE is aware of the connectivity requirements for applications/services (e.g. what data network is required for an application/service, what the specific connectivity requirements are with respect to transport, e.g. the type of QoS, etc.). It is furthermore assumed that when applications require connectivity, they either provide specific connectivity requirements (e.g. QoS, type of connectivity in terms of local breakout, remote, etc.) or the UE is configured with information regarding connectivity requirements of specific applications; see Faccin par. 0094 and Fig. 9; At step (5), the CP-SM interacts with the policing function to determine the policies to be applied to the DN session and to any requested data sessions; see Faccin par. 0110 and Fig. 12); establishing, by the user equipment, a second PDN connection to the mobile network when the network status of the mobile network does not satisfy the quality of service requirement of the second application program (Additionally, when applications/services in the UE corresponding to a DN session require connectivity, if the existing data sessions do not satisfy the requirements for the application/service, the UE may trigger the establishment of a new data session that does satisfy the requirements for the application/service; see Faccin par. 0095 and Fig. 9; an additional option for the establishment
of a data session may be for the UE to transmit a Data Session Establishment Request directly to a UP-GW, which in turn verifies the request with the CP-SM. If the request is authorized, the CP-SM authorizes the UP-GW to create a new data session and, for IP data sessions, allocate a new IP address; see Faccin par. 0121); and transmitting, by the user equipment, at least a part of service data of the second application program through the second PDN connection (At 
Specifically for claim 24, Sahu discloses User equipment (system 700 includes a mobile terminal 702, which may be the same as or similar to UE 101 (FIG. 1); see par. 0109 and Fig. 7), comprising a memory, one or more processors, a plurality of application programs, and one or more programs, wherein the one or more programs are stored in the memory; and, when executing the one or more programs, the one or more processors, enable the user equipment to perform the following steps: (Processor 714 of a computing platform 715 can be coupled to memory 716, which can store data and/or program codes related to mobile terminal 702. Additionally, mobile terminal 702 can employ processor 714 to perform methodologies described herein; see par. 0109 and Fig. 7).
Specifically for claim 31, Sahu discloses A non-transitory computer readable medium configured to store instructions that, when executed by at least one processor of an electronic device, cause the electronic device to perform operations comprising (A computer program product for integrating device policy and network policy for arbitrating data connection priority between packet data applications or services, the computer program 
For claims 22 and 29, Sahu does not explicitly disclose The method according to claim 17, wherein the network status of the mobile network comprises at least one of a latency, a bandwidth, or a jitter. Faccin discloses The method according to claim 17, wherein the network status of the mobile network comprises at least one of a latency, a bandwidth, or a jitter (the architecture may be based on transmit network capabilities (e.g., bandwidth, latency, and/or jitter); see Faccin par. 0058). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Faccin's arrangement in Sahu's invention to propose the concept of service slicing in order to enable efficient and flexible provisioning of connectivity to service providers (e.g., enterprises, service providers, content providers, third party entities, etc.) that require similar network characteristics (see Faccin par. 0137).
For claims 23, 30 and 36, Sahu discloses The method according to claim 17, further comprising: transmitting, by the user equipment, at least a part of the service data of the second application program through the first PDN connection (the transceiver 106 can share an existing data session of the second application 118 of the second type 124 of application or service, e.g. packet data connection 108, in response to the computing platform 114 determining that the first type 122 and the second type 124 can share the existing data session; see par. 0053).
Claims 18, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sahu and Faccin, and further in view of Stojanovski et al. (US 2018/0310350, hereinafter “Stojanovski”.
For claims 18, 25 and 32, the combination of Sahu and Faccin does not explicitly disclose The method according to claim 17, wherein after the starting a second application program, the method further comprises: determining that an identifier of the second application program exists in a preset application list. Stojanovski discloses The method according to claim 17, wherein after the starting a second application program, the method further comprises: determining that an identifier of the second application program exists in a preset application list (an arrangement in which the set of routing rules for the second PDN connection comprises a prioritized list of IP addresses of the UE associated with a traffic selection filter that includes one or more IP header fields and/or a list of fully qualified domain names and/or a list of application identifiers; see Stojanovski par. 0126, 0048). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Stojanovski's arrangement in Sahu's invention to leverage capabilities of the upper layer protocols (i.e., applications and/or transport layer) to facilitate surviving the IP address change (see Stojanovski par. 0027).
Claims 19, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sahu, Faccin and Stojanovski, and further in view of Jeong et al. (US 2015/0358483, hereinafter “Jeong”).
For claims 19, 26 and 33, the combination of Sahu, Faccin and Stojanovski does not explicitly disclose The method according to claim 18, further comprising: creating the preset application list according to a usage habit of a user. Jeong discloses The method according to claim 18, further comprising: creating the preset application list according to a usage habit of a user (According to an embodiment, the UPCON policy server 1403 may store attended/unattended setting per application based on at least one of a user's usage pattern .
Claims 20, 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sahu, Faccin, Stojanovski and Jeong, and further in view of “Jung” (US 2021/0181926).
For claims 20, 27 and 34, Sahu discloses The method according to claim 18, further comprising: installing the second application program (either at block 214 or at block 216, if the selected application is the newly launched application, then the existing data session for the previously executing application may be disconnected and a new data connection established for the newly launched application, or the previously executing application may be replaced with the newly executed application in using the existing data session; see par. 0056) and 
The combination of Sahu, Faccin, Stojanovski and Jeong does not explicitly disclose adding the identifier of the second application program to the preset application list. Jung discloses adding the identifier of the second application program to the preset application list (In operation 530, the electronic device may  add the selected application (or identifier thereof) to a second list (or table/database) stored in the memory; see Jung par. 0121). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Jung's .
Claims 21, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sahu, Faccin, Stojanovski, Jeong and Jung, and further in view of Kweon et al. (US 2016/0255540, hereinafter "Kweon").
For claims 21, 28 and 35, Sahu discloses The method according to claim 17, further comprising: stopping, by the user equipment, a running of the second application program (The modem layer 306 may also continue serving a previously-executing application by denying a data connection to the new application. Alternatively, if the application layer 302 allows the new application to connect (block 322), then the application layer 302 may disconnect a current packet data session for a previously-executing application (block 326); see par. 0061, 0063); 
The combination of Sahu, Faccin, Stojanovski, Jeong and Jung does not explicitly disclose releasing, by the user equipment, the second PDN connection in response to the stopping of the running the second application program. Kweon discloses releasing, by the user equipment, the second PDN connection in response to the stopping of the running the second application program (when a new flow ends, the UE 100 may disconnect the further PDN connection established for the new flow. For example, if the new flow using the further PDN connection ends and a pre-set delay period elapses from a time of ending the new flow, the UE 100 may disconnect the further PDN connection; see Kweon par. 0094 and 0110). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kweon's arrangement in Sahu's invention to minimize changing of the GW during a flow which requires .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE S LEE/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415